Citation Nr: 0506432	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  01-09 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel







INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952.  He died on February [redacted], 2001.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, and her claim of entitlement to Dependency 
and Indemnity Compensation.  

These claims were remanded by the Board in March 2004 for 
further development.  


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in February 2001.  Cause of death was listed as 
ventricular arrhythmia, due to or as a consequence of 
ischemic cardiomyopathy, due to or as a consequence of 
coronary artery disease, due to or as a consequence of 
atherosclerosis.  Dressler's Syndrome was listed as another 
significant contribution contributing to death but not 
resulting in the underlying cause.

2.  At the time of his death service connection was in effect 
for post-traumatic stress disorder, rated at 70 percent.  The 
veteran was also in receipt of a total rating for 
compensation purposes based on individual unemployability 
effective from January 28, 1999.

3.  Ventricular arrhythmia, ischemic cardiomyopathy, coronary 
artery disease, atherosclerosis, and Dressler's Syndrome are 
not of service origin and are not causally related to the 
veteran's service connected disabilities.

4.  A disability of service origin was not involved in his 
death.

5.  The veteran did not have a service-connected disability 
rated at 100 percent for ten years prior to his death, he was 
not continuously rated as totally disabled for the five-year 
period after his discharge from service, and he was never a 
prisoner of war.


CONCLUSIONS OF LAW

1.  Ventricular arrhythmia, ischemic cardiomyopathy, coronary 
artery disease, atherosclerosis, and Dressler's Syndrome were 
not incurred in or aggravated by military service nor may 
these disorders be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  Ventricular arrhythmia, ischemic cardiomyopathy, coronary 
artery disease, atherosclerosis, and Dressler's Syndrome were 
not proximately due to or the result a service connected 
disease or injury.  38 C.F.R. § 3.310 (2004).

3.  A service-connected disease or disability did not cause 
or contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).

4.  The criteria to establish entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22(a) 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and evidence needed 
to substantiate her claim.  The appellant was provided with a 
copy of the rating decision noted above, an October 2001 
statement of the case, a VCAA letter dated March 2004, and a 
supplemental statement of the case dated December 2004.  
These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the appellant was also specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  She was also 
informed of what evidence VA would obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
appellant in obtaining any relevant evidence available to 
substantiate her claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  

The Board notes that the March 2004 VCAA letter was mailed to 
the appellant subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  

In this regard, the Board notes the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
appellant in this case and adjudication of this appeal at 
this juncture poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993


Factual Background

The official death certificate reflects that the veteran died 
in February 2001.  Cause of death was listed as ventricular 
arrhythmia, due to or as a consequence of ischemic 
cardiomyopathy, due to or as a consequence of coronary artery 
disease, due to or as a consequence of atherosclerosis.  
Dressler's Syndrome was listed as another significant 
contribution contributing to death but not resulting in the 
underlying cause.  An autopsy was performed.

At the time of the veteran's death, service connection was in 
effect for post traumatic stress disorder (PTSD) at a 70% 
evaluation.  The veteran was also receiving entitlement to 
individual unemployability for this disability, from January 
28, 1999. 

A review of the veteran's service medical records is negative 
for complaints of, or treatment for, any cardiac disorder.  
The veteran's blood pressure at his June 1952 seperation 
examination was 122/50.

The veteran appears to have first been diagnosed with heart 
trouble in 1991.  
A private X-ray report from October 1991 indicates that the 
veteran's heart was enlarged, and some degree of congestive 
heart failure was suspected.  A private treatment record 
dated October 1991 indicates that the veteran reported that 
he was in a normal state of health until several weeks prior 
to being seen, and now had complaints of increased shortness 
of breath, dyspnea, orthopnea and PND.  He had no significant 
chest pain but claimed he was extremely short of breath and 
could barely do anything without fatigue.  At that time it 
was proposed to rule out congestive heart failure, pneumonia, 
and myocardial infarction.  Diagnoses of acute bronchospasm 
and hypertension were noted.  From that time until the 
veteran's death in February 2001, both private and VA 
treatment records show the veteran's continued treatment for 
congestive heart failure.

In November 1993, the veteran underwent hospitalization at a 
VA facility for a primary diagnosis of congestive heart 
failure, with comorbidities of hypertension and atrial 
flutter.  He received a pacemaker at that time.

The report of a VA examination dated April 1994 indicated 
that the veteran was diagnosed with diabetes, Non insulin 
dependent, residuals of frozen feet, hypertension, organic 
heart disease, arteriosclerotic heart disease with an 
electronic pacemaker, anginal syndrome, compensated Class II-
C, and asthmatic bronchitis.

The veteran was hospitalized in mid November 1996 with a 
primary diagnosis of congestive heart failure exacerbation, 
due to running out of medications, as well as secondary 
diagnoses of bronchitis and hypertension.

An April 1997 VA examination deferred a psychiatric diagnosis 
pending a period of observation and evaluation.  A VA 
hospitalization record from late July and early August 1997 
indicates that the veteran was hospitalized for a period of 
observation and evaluation, with diagnoses of PTSD with 
markedly delayed onset, dysthymic disorder versus major 
depression in partial remission, unipolar and recurrent, and 
likely a generalized social phobia, agoraphobia, or panic 
disorder with mild agoraphobia.

A VA examination dated April 1999 also noted the veteran to 
have a diagnosis of PTSD, with a Global Assessment of 
Functioning (GAF) of 45.

The terminal hospitalization summary dated February 2001 is 
of record.  It was noted that the veteran was hospitalized 
with complaints of a two day history of acute onset of 
confusion and disorientation with shortness of breath.  Upon 
initial hospitalization, the veteran was noted to be very 
agitated.  He developed sharp substernal pains shortly after 
arrival, which were somewhat relieved by his leaning forward 
in bed.  He became diaphoretic with shortness of breath.  It 
was felt that he was experiencing an acute myocardial infarct 
similar to what he had reported experiencing a few weeks 
earlier.  A CT of the veteran's head was performed at that 
time which was normal.  X-rays showed a massively dilated 
cardio pericardial shadow.  It was felt that this 
pericarditis might represent Dressler's syndrome, as the 
veteran had three week prior non-Q-wave myocardial infarct 
with subsequent development of effusion.  A pericardial 
biopsy was considered, however, it was felt to be too risky 
in light of the veteran's condition.  The veteran was said to 
have had pulmonary edema due to congestive heart failure for 
the entirety of his stay in the hospital.  \ Diuresis was 
attempted on several days, however, chest X-rays never showed 
adequate resolution of his pulmonary edema, and he continued 
to have respiratory distress, though his respiratory status 
was fairly stable.  The veteran was also provided some 
medication for his altered mental status.  CO2 narcosis was 
also considered to be part of his organic brain syndrome.  
The veteran passed away February [redacted], 2001.

An opinion was received from a VA physician in March 2003.  
The physician indicated that he had reviewed the veteran's 
claims folder.  He noted that the veteran died from a 
ventricular arrhythmia due to ischemic cardiomyopathy due to 
coronary artery disease due to atherosclerosis.  He also 
indicated that it appeared that the veteran's PTSD was 
manifested primarily by intrusive thoughts and discomfort 
around people.  He indicated that, after reviewing the 
veteran's claims folder and death certificate, he felt that 
there was no relationship between the veteran's service 
connected PTSD and his death from arteriosclerotic heart 
disease.

Entitlement to service connection for the cause of the 
veteran's death.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Additionally, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claimant is entitled to service connection on a secondary 
basis when it is shown that the claimant's service-connected 
disability aggravates a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).

A service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b). To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service 
connected disability casually shared in producing death; 
rather, a causal connection must be shown.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C. F. R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2004); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability. However, 
when the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). The evidence does not 
show that the appellant possesses medical expertise and is it 
not contended otherwise.

In this regard, the evidence does not show that the veteran's 
cardiovascular disease was present during service or 
manifested within one year thereafter.  The first clinical 
evidence of heart problems was in 1991, over 38 years after 
his separation from service. 

The appellant has asserted that the veteran's service 
connected PTSD made it difficult for him to remember to take 
his cardiovascular medication, however, a VA physician in 
March 2003, after reviewing the evidence in the veteran's 
claims file, opined that there was no relationship between 
the veteran's service connected PTSD and his death from 
arteriosclerotic heart disease.  There is no medical evidence 
which contradicts this opinion or which relates the cause of 
the veteran's death to his military service,

Accordingly, it is the judgment of the Board that a 
disability or disease of service origin did not cause, 
hasten, materially and substantially contribute to the 
veteran's death, or resulted in such debilitating effects and 
general impairment of health that rendered the veteran 
materially less capable of resisting the effects of the 
cardiovascular disease.  

The Board finds that the preponderance of the evidence is 
against the claim.  Thus the benefit of the doubt rule does 
not apply.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Entitlement to Dependency and Indemnity Compensation 

The Secretary shall pay DIC benefits to the surviving spouse 
and to the children of a deceased veteran in the same manner 
as if the veteran's death were service connected.  A deceased 
veteran is a veteran who dies, not as the result of the 
veteran's own willful misconduct, and who was in receipt of 
or entitled to receive (or but for the receipt of retired or 
retirement pay was entitled to receive) compensation at the 
time of death for a service-connected disability rated 
totally disabling if-

(1) the disability was continuously rated totally disabling 
for a period of 10 or more years immediately preceding death;

(2) the disability was continuously rated totally disabling 
for a period of not less than five years from the date of 
such veteran's discharge or other release from active duty; 
or

(3) the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death. 38 U.S.C.A. § 1318.

In April 2002, VA revised 38 C.F.R. § 20.1106 to reflect 
that, with respect to benefits under the provisions of 38 
U.S.C.A. § 1318, VA is bound by any disposition during the 
veteran's lifetime of issues involved in a survivor's claim 
for death benefits. VA's adjudication of cases involving 
benefits under § 1318 had been the subject of a stay by the 
United States Court of Appeals for the Federal Circuit, 
pursuant to National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I). After reviewing NOVA I and VA's revised 
regulation, the Federal Circuit revised its stay to permit VA 
to process DIC claims, except for claims under §§ 1311(a)(2) 
and 1318 where a survivor seeks to reopen a claim on the 
grounds of new and material evidence. National Organization 
of Veterans' Advocates, Inc. v. Secretary of Veterans 
Affairs, 314 F.3d 1373 (Fed. Cir. 2001) (NOVA II).

In a December 1999 rating action the RO increased a 50 
percent rating which had been in effect for PTSD to 70 
percent and granted a total rating for compensation purposes 
based on individual unemployability effective from January 
28, 1999.  The veteran died in February 2001.  

Based on the foregoing, the Board finds that the criteria for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
not met.  The veteran was not a prisoner of war, was "not in 
receipt of" or "entitled to receive" compensation at the rate 
of 100 percent (total rating) due to service-connected 
disability for a period of ten or more years immediately 
preceding death or totally disabled for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty.  Thus, the appellant is not 
entitled to DIC benefits.  Therefore, the claim must be 
denied, due to the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


